ROBERT M. FLETCHER, LESLIE WILLIAMS, RAPID PUBLISHING-SCREENWRITER 911, INC., AMERICAN EXTERPRISES GROUP, AEG, LLC and ST LITERARY AGENCY, INC., Appellants,
v.
OFFICE OF THE ATTORNEY GENERAL, DEPARTMENT OF LEGAL AFFAIRS, STATE OF FLORIDA, Appellee.
No. 4D10-1536.
District Court of Appeal of Florida, Fourth District.
November 3, 2010.
Steven J. Mitchel of the Law Offices of Glantz & Glantz, P.A., Plantation, for appellants.
Bill McCollum, Attorney General, Tallahassee, and Jonathan A. Glogan, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Affirmed.
TAYLOR, HAZOURI and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.